Case: 4:19-cv-01208-BYP Doc #: 15 Filed: 05/08/20 1 of 2. PageID #: 1184



 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 PATRICIA SAVAGE,                                )
                                                 )     CASE NO. 4:19CV1208
                Plaintiff,                       )
                                                 )
                v.                               )     JUDGE BENITA Y. PEARSON
                                                 )
 ANDREW M. SAUL,1                                )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY                                 )
                                                 )     MEMORANDUM OF OPINION
                Defendant.                       )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Patricia Savage’s application for

 disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That decision

 became the final determination of the Commissioner of Social Security when the Appeals

 Council denied the request to review the ALJ’s decision. The claimant sought judicial review of

 the Commissioner’s decision, and the Court referred the case to Magistrate Judge James R.

 Knepp II for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

 Rule 72.2(b)(1). The magistrate judge submitted a Report and Recommendation (ECF No. 14)

 recommending that the Court reverse the Commissioner’s decision and remand the case pursuant




        1
           Nancy A. Berryhill was the original Defendant. She was sued in an official
 capacity as a public officer. On June 17, 2019, Andrew M. Saul became the
 Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d), Saul’s name has
 been automatically substituted as a party.
Case: 4:19-cv-01208-BYP Doc #: 15 Filed: 05/08/20 2 of 2. PageID #: 1185


 (4:19CV1208)

 to sentence four of 42 U.S.C.§ 405(g)2 for further proceedings.

           Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

 due on May 6, 2020. Neither party has filed objections, evidencing satisfaction with the

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

           Accordingly, the report and recommendation of the magistrate judge is hereby adopted.

 The Court will reverse the decision of the Commissioner of Social Security and remand this case

 to the Commissioner for rehearing and a new decision.



           IT IS SO ORDERED.


  May 8, 2020                                       /s/ Benita Y. Pearson
 Date                                             Benita Y. Pearson
                                                  United States District Judge




           2
               Sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),
 states:
                            The court shall have power to enter, upon
                            the pleadings and transcript of the record, a
                            judgment affirming, modifying, or reversing
                            the decision of the Commissioner of Social
                            Security, with or without remanding the
                            cause for a rehearing.

                                                      2
